Citation Nr: 1047712	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability, and, if so, whether service connection 
for a bilateral eye disability is warranted.

2.  Entitlement to an increased evaluation for posttraumatic 
arthritis right thumb, currently rated 10 percent disabling.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1958.

This claim comes to the Board of Veterans' Appeals (Board) from a 
December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  A 
Notice of Disagreement was filed in March 2005, a Statement of 
the Case was issued in March 2007, and a Substantive Appeal was 
received in April 2007.  

Additionally, the Albuquerque, New Mexico RO has processed this 
case since the December 2004 rating decision of the Los Angeles, 
California RO.  

In his March 2005 notice of disagreement, the Veteran stated that 
he felt all his disabilities and his diabetes and age rendered 
him unemployable.  In a recent case, the Court held that a claim 
for TDIU can be inferred as part of the original claim for a 
higher initial rating in certain circumstances.  Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) (per curium).  
This case differs, however, and the Board concludes the Veteran's 
statement is not sufficient to raise an informal claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  In 
this case, the Veteran claimed that his unemployability resulted 
in part from a non-service-connected condition (diabetes), as 
well as his age, which VA is precluded from considering.  
Therefore, in the circumstances of this case, the Board declines 
to apply Rice and take jurisdiction over a TDIU claim, and, 
instead REFERS the Veteran's statement to the RO for further 
action. 

The issues of service connection for a bilateral eye disability, 
an increased evaluation for posttraumatic arthritis right thumb, 
and an initial compensable evaluation for bilateral hearing loss, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral eye 
disability in an unappealed July 1964 rating decision.  

2.  Evidence added to the record since the July 1964 rating 
decision, in which the RO denied service connection for a 
bilateral eye disability, raises a reasonable possibility of 
substantiating a claim for service connection for a bilateral eye 
disability.


CONCLUSIONS OF LAW

1.  The July 1964 rating decision, in which the RO denied service 
connection for a bilateral eye disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the 
July 1964 rating decision, the criteria to reopen the claim for 
service connection for a bilateral eye disability have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

In a July 1964 rating decision, the RO denied service connection 
for a bilateral eye disability because the Veteran's bilateral 
eye disability was determined to be a constitutional and/or 
developmental abnormality.  The Veteran did not initiate an 
appeal of this decision within one year so the decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran 
subsequently requested that his claim be reopened in May 2004.  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre- existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Congenital or developmental defects are not considered a disease 
for purposes of VA disability compensation and, consequently, 
cannot be service connected as a matter of law.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  The only possible exception to this rule is if there 
is probative evidence that a defect was subject to superimposed 
disease or injury during service.  If superimposed disease or 
injury does occur, service connection may indeed be warranted for 
the resultant disability.  Generally, a congenital abnormality 
that is subject to improvement or deterioration is considered a 
disease.  VAOPGCPREC 82-90 (July 18, 1990).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule of not 
reviewing the merits of a finally denied claim is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1964 rating 
decision included service treatment records.  The Veteran 
underwent two examinations prior to entering service.  The first 
dated in January 1964 contained no relevant findings.  The second 
dated in March 1964 showed a diagnosis of simply myopia with a 
physical profile of 2 for the eyes.  The evidence of record at 
the time of the July 1964 rating decision also included a report 
of VA examination dated in June 1964 which reflects that the 
Veteran was diagnosed with myopic astigmatism, normal corrected 
vision.  

Turning to the evidence which has been received since the July 
1964 decision, the Board notes that newly received evidence 
includes a note from M.Y., D.O., dated in January 2003, which 
reflects that M.Y. diagnosed a history of photophobia secondary 
to snow blindness during the Veteran's tour of duty.  M.Y.'s note 
goes to an unestablished fact which was the basis for the last 
final denial and raises a reasonable possibility of 
substantiating the claim.  Therefore the claim must be reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Because the only matter 
decided today, to reopen the Veteran's claim, is not unfavorable 
to the Veteran any defect in notice cannot be prejudicial to the 
Veteran.  Hence, no further discussion regarding VA's duties to 
notify and assist need be undertaken at this time.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral eye disability 
is reopened.  


REMAND

The record contains a note from M.Y., D.O., dated in January 2003 
which reflects that M.Y. diagnosed a history of photophobia 
secondary to snow blindness during the Veteran's tour of duty.  
However, the opinion from M.Y. is based on an alleged incident of 
snow blindness suffered by the Veteran in service that is not 
documented by the records.  The Board notes that, although the 
presumption of credibility applies in order to reopen a claim of 
entitlement to service connection, the presumption of credibility 
no longer attaches once a claim is reopened.  Under the 
circumstances, the Board believes that a VA examination with 
opinion is necessary.

Another hearing loss test must be conducted.  The 2004 VA 
examination showed, in part, 92% and 94% speech discrimination 
scores.  A March 2006 evaluation at a VA Outpatient Clinic showed 
a serious decrease in speech discrimination scores (to 60%) and 
noted that the CNC word list was used.  The RO recognized this 
inconsistency in the test results and asked for an opinion.  An 
October 2006 opinion by an audiologist indicated that she was 
unable to explain the discrepancy, but that 2 out of 3 of the 
hearing tests showed the 60% speech discrimination scores.  She 
referenced an April 2006 "C&P exam" as one of those tests.  She 
recommended that the RO schedule another C&P examination to 
confirm the findings.  Inexplicably, despite already recognizing 
the medical evidence was inconsistent, in the Statement of the 
Case, the RO completely ignored the March 2006 test results and 
the October 2006  opinion.  The claim must be remanded because 
the April 2006 hearing evaluation is not in the Veteran's claims 
file, and another hearing examination must be done in light of 
the prior test results. 

As for the right thumb disability, the last VA examination was 
done in November 2004.  The Board is of the opinion that the 
Veteran should be afforded another VA examination since six years 
has passed.  

Accordingly, the case is REMANDED for the following actions:

1.	Obtain the Veteran's medical records from 
the VA medical facility in Las Cruces for 
treatment since 2007.

2.	Obtain the Veteran's medical records from 
the VA medical facilities in Loma Linda or 
Victorville regarding a hearing evaluation 
performed in April 2006.  

3.	After obtaining the above VA medical 
records, to the extent available, 
schedule the Veteran for a VA examination 
to ascertain the current severity of his 
bilateral hearing loss disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examination should include audiometric 
studies, and the examiner should discuss 
the prior findings from 2004 and 2006 
hearing tests and the inconsistencies 
shown in the speech discrimination 
scores.  The examiner should also 
describe the effect of bilateral hearing 
loss on the Veteran's occupational 
functioning and daily activities.  

4.	After obtaining the above VA medical 
records, to the extent available, 
schedule the Veteran for an appropriate 
VA examination to determine the nature 
and etiology of any current bilateral eye 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Based on the 
examination findings and review of the 
record, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's bilateral 
eye disability is related to disease or 
injury during the Veteran's active duty 
service, to include his allegations of 
"snow blindness."  

5.	After obtaining the above VA medical 
records, to the extent available, schedule 
the Veteran for a VA examination to 
ascertain the current severity of his right 
thumb disability.  All examination findings 
should be clearly reported to allow for 
application of VA rating criteria for 
posttraumatic arthritis right thumb 
disability. 

6.	After completion of the foregoing, 
readjudicate the bilateral eye, right 
thumb, and bilateral hearing loss claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


